Citation Nr: 1733227	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include osteoarthritis.

2.  Entitlement to service connection for a cervical spine disability, diagnosed as degenerative joint disease, to include as secondary to migraine headaches.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for upper back pain.

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to February 2002.

This appeal is before the Board of Veterans' Appeals (Board) from July 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to the RO in North Little Rock, Arkansas.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In February 2014, the Board remanded the Veteran's appeal with instruction to schedule the abovementioned videoconference hearing.  After the hearing, in a January 2016 decision the Board denied the Veteran's appeals regarding her shoulders, upper back pain, liver, and fibromyalgia.  In the same decision, the Board remanded her appeals regarding her hips and her cervical spine with instruction to provide VA examinations, which occurred in April 2016.  The Board is therefore satisfied that the instructions in its remands of February 2014 and January 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In November 2016, the Board denied the Veteran's appeals regarding her hips and her cervical spine.  The Veteran appealed both decisions to the United States Court of Appeals for Veterans Claims (Court), which vacated the January 2016 denials in a February 2017 order granting a joint motion for partial remand (JMPR), and vacated the November 2016 denials in a May 2017 order granting a joint motion for remand (JMR).  

The issues of entitlement to service connection for a bilateral shoulder disability and a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disability is not related to service and did not manifest within one year of separation from service.

2.  A cervical spine disability is not related to service, is not related to migraine headaches, and did not manifest within one year of separation from service.

3.  The Veteran does not have a current upper back disability distinct from his service-connected thoracolumbar spine disability or her claimed cervical spine disability.

4.  Fibromyalgia arose in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability, to include osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability, diagnosed as degenerative joint disease, to include as secondary to migraine headaches not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for upper back pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2009, March 2010, and April 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of her hips and her cervical spine in April 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to upper back pain, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the Veteran does not have a current upper back disability distinct from his service-connected thoracolumbar spine disability or his claimed cervical spine disability, and in any event the on-record examinations of the Veteran's cervical and thoracolumbar spine provide ample medical evidence with which to decide the claim.  VA therefore has no duty to provide an additional medical examination.

With respect to the claim of entitlement to service connection for fibromyalgia, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran did not serve in the Southwest Asia theater of operations, and the presumption of service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness is therefore inapplicable to this appeal.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hip Disability

The Veteran seeks service connection for a bilateral hip disability.

In November 2016, the Board denied service connection for a bilateral hip disability based on a finding that her osteoarthritis is unrelated to service and did not manifest within one year of separation.  The relevant facts are adequately summarized in that decision, and are incorporated herein by reference.  The May 2017 JMR vacated this denial on the grounds that the Board failed to address a June 2002 VA treatment record.

The June 2002 VA treatment record in question is a mental health clinic consultation.  The record stated that the Veteran "reports having struggled with health problems for the last two years.  [She] suffers from recurrent respiratory infections, migraines, and polyarthritis.  [She] claims that all of her ailments started after receiving the anthrax vaccine upon joining the Army."  While the record also contains Axis III diagnoses of asthma and polyarthritis, there is no indication in the record that these diagnoses were based on physical examination of the Veteran, review of her treatment records, or anything at all beyond her statements in her interview.  The information was repeated in subsequent mental health treatment records.  These reports were not addressed in the Veteran's April 2016 VA examination report.

The Board finds that the June 2002 VA mental health treatment record does not constitute evidence of a hip disability and therefore did not need to be addressed in the April 2016 VA examination report.  In its vacated November 2016 decision the Board found that osteoarthritis was first diagnosed in December 2005 and nothing in the June 2002 record contradicts this finding.  A treatment record which simply records a patient's reports is not the equivalent of a medical diagnosis.  Even if the Veteran were competent to self-diagnose polyarthritis, there is no indication in the treatment record that it was present in her hips.  Furthermore, as described in the Board's November 2016 denial, the Veteran subsequently underwent an April 2003 VA examination for her joints at which time she reported pain in her knees, ankles, and feet.  With contemporaneous complaints of pain elsewhere, the Board sees no reason to read a complaint of hip pain into a broad report of polyarthritis.  The Board thus finds that the June 2002 VA mental health treatment record does not constitute evidence of a hip disability.  Because of this and for the reasons described in the vacated November 2016 denial, the Board finds that the evidence weighs against a finding that a bilateral hip disability is related to service or manifested within one year of separation.  Service connection is therefore denied.

Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.

In November 2016, the Board denied service connection for a cervical spine disability based on a finding that her degenerative joint disease is unrelated to service and did not manifest within one year of separation.  The relevant facts are adequately summarized in that decision, and are incorporated herein by reference.  The May 2017 JMR vacated this denial on the grounds that the Board failed to address a June 2015 letter from the Veteran's primary care provider and a June 2002 VA treatment record.  The JMR also instructed the Board to determine the relevance of additional evidence submitted in July 2016.

The June 2002 VA treatment record in question is a mental health clinic consultation.  The record stated that the Veteran "reports having struggled with health problems for the last two years.  [She] suffers from recurrent respiratory infections, migraines, and polyarthritis.  [She] claims that all of her ailments started after receiving the anthrax vaccine upon joining the Army."  While the record also contains Axis III diagnoses of asthma and polyarthritis, there is no indication in the record that these diagnoses were based on physical examination of the Veteran, review of her treatment records, or anything at all beyond her statements in her interview.  The information was repeated in subsequent mental health treatment records.  These reports were not addressed in the Veteran's April 2016 VA examination report.

The Board finds that the June 2002 VA mental health treatment record does not constitute evidence of a cervical spine disability and therefore did not need to be addressed in the April 2016 VA examination report.  In its vacated November 2016 decision the Board found that degenerative joint disease was first diagnosed in 2015 and nothing in the June 2002 record contradicts this finding.  A treatment record which simply records a patient's reports is not the equivalent of a medical diagnosis.  Even if the Veteran were competent to self-diagnose polyarthritis, there is no indication in the treatment record that it was present in her neck.  Furthermore, as described in the Board's November 2016 denial, the Veteran subsequently underwent an April 2003 VA examination for her joints at which time she reported pain in her knees, ankles, and feet.  With contemporaneous complaints of pain elsewhere, the Board sees no reason to read a complaint of cervical spine pain into a broad report of polyarthritis.  The Board thus finds that the June 2002 VA mental health treatment record does not constitute evidence of a cervical spine disability.

The June 2015 letter in question is in fact one of four letters provided together to VA from the physician.  These letters are identical until their last paragraphs.  The body of the letters details the Veteran's treatment history of various ailments, including reports of neck pain.  The final paragraphs of each of the three letters contain an opinion.  The physician states that after examining the Veteran, her chart, and her medical records, it is the physician's opinion that it is at least as likely that a condition was incurred or caused during active duty military service (or, in the case of the fourth letter, secondary to medications prescribed for service connected conditions).  In the first letter, the condition is "Fibromyalgia and Osteoarthritis of Hips (also known as lower back pain) condition."  In the second letter, the condition is "(Bilateral) Shoulder (also known as upper back pain) condition."  In the third letter, the condition is "Neck (also known as upper back pain) condition."  In the fourth letter, the condition is "Liver (also known as Abdominal Pain/Fatty Liver) condition."

The Board finds the opinion of the April 2016 VA examiner more probative than the June 2015 private opinion.  The private opinion is conclusory and offers no rationale or explanation for a relationship between a current neck disability and service.  The VA examiner, in contrast, explained that the Veteran's current reported pain is in a different part of her spine than her arthritis, and is thus more likely than not related to her fibromyalgia than to her degenerative joint disease, and her reports of pain soon after separation were thus also likely related to fibromyalgia and not to degenerative joint disease.  While the VA examiner did not address the June 2015 private opinion, the Board finds that remand is unnecessary because there is nothing to address.  It is unreasonable and futile to request an examiner to explain a disagreement with a private physician when the physician has provided no basis whatsoever for his or her opinion.  The examiner cannot find a flaw in logic where no logic is provided.  The Board thus finds that the opinion of the April 2016 VA examiner more probative than the June 2015 private opinion, and remand is not necessary to address contradictory medical evidence.

Finally, the JMR instructs the Board to address evidence received by VA in July 2016.  Upon review, the only record relevant to the Veteran's cervical spine is a report of an October 2015 x-ray showing very mild degenerative changes.  A separate copy of this record was among VA treatment records uploaded to the Veteran's file nearly two weeks prior to her April 2016 VA examination, and is apparently the x-ray on which the examiner's diagnosis was based.  The Board therefore finds that this evidence was adequately addressed in its vacated November 2016 denial.

For these reasons and for the reasons described in the vacated November 2016 denial, the Board finds that the evidence weighs against a finding that a cervical spine disability is related to service, is related to migraine headaches, or manifested within one year of separation.  Service connection is therefore denied.

Upper Back Pain

The Veteran seeks service connection for upper back pain.

In January 2016, the Board denied service connection for upper back pain on the basis that the evidence weighed against a finding of a separate disability not already addressed by the Veteran's service-connected lumbar spine disability or her claimed neck and shoulder disabilities.  The relevant facts are adequately summarized in that decision, and are incorporated herein by reference.  The February 2017 JMPR vacated this denial on the grounds that the Board failed to adequately explain why the May 2013 VA examination did not provide evidence of a separate disability.

The May 2013 VA examination report diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine and provided an opinion that this disability was related to service.  At the time, the Veteran was already service-connected for a lower paraspinal strain.  In the July 2010 rating decision granting service connection for this disability, the RO explained that a lower paraspinal strain (previously claimed as lumbar spine disease, scoliosis dorsal spine, and lower back pain) was directly related to service, based in part on an in-service diagnosis of mechanical lower back pain, postural syndrome, and non-resolving thoracic dysfunction.  

The Board finds that the evidence weighs against a finding of a separate upper back disability.  Degenerative disc disease of the thoracolumbar spine is rated on the exact criteria used to rate the Veteran's lower paraspinal strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A lower paraspinal strain is a disability of the thoracolumbar spine, and the May 2013 VA examination merely provides an updated diagnosis for what are essentially the same symptoms.  For these reasons and for the reasons described in the vacated January 2016 denial, the Board finds that the evidence weighs against a finding of a separate upper back disability, and service connection is therefore denied.

Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  In January 2016, the Board denied service connection for fibromyalgia on the basis that the evidence weighed against a finding that fibromyalgia was related to service.  The February 2017 JMPR vacated this denial on the grounds that the Board failed to properly address a June 2006 VA examiner's inconclusive opinion.

Subsequent to the Board's January 2016 decision, however, the Veteran underwent another VA examination for fibromyalgia in April 2016.  The examiner diagnosed fibromyalgia and opined that it more likely than not arose in service.  This opinion was based on the rationale that her in-service muscle complaints were consistent with the diagnosis she received six months after separation.  

In light of the new evidence, the Board finds that the evidence weighs in favor of a finding that the Veteran's current fibromyalgia arose in service.  Service connection is therefore granted.


ORDER

Service connection for a bilateral hip disability, to include osteoarthritis, is denied.

Service connection for a cervical spine disability, diagnosed as degenerative joint disease, to include as secondary to migraine headaches, is denied.

Service connection for upper back pain is denied.

Service connection for fibromyalgia is granted.


REMAND

The Board finds that remand is necessary to provide the Veteran with VA examinations.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Bilateral Shoulder Disability

The Veteran seeks service connection for a bilateral shoulder disability.

In January 2016, the Board denied service connection for a bilateral shoulder disability on the basis that the evidence weighed against evidence of a current disability.  The relevant facts are adequately summarized in that decision, and are incorporated herein by reference.  The February 2017 JMPR vacated this denial on the grounds that the Board failed to adequately explain why the June 2015 letter from the Veteran's primary care provider did not establish a current diagnosis by opining that "it is at least as likely as not that her (Bilateral) Shoulder (also known as upper back pain) condition was incurred or caused during active military service."  The JMPR further instructed the Board to address whether the duty to assist required a clarification opinion from the private physician and/or a VA examination.

In the interim, however, VA treatment records were uploaded to the Veteran's claims file after the vacated decision.  These records included an abnormal September 2015 x-ray of the right shoulder showing calcification inferior to the body of the acromion.  There is no contemporaneous x-ray of the left shoulder in the record.

The Board finds that this September 2015 x-ray indicating a current disability, together with the June 2015 letter in which the Veteran's physician opined that a shoulder disability is related to service, trigger VA's duty to provide a VA examination.  Remand is therefore necessary.

Liver Disability

The Veteran seeks service connection for a liver disability.

In January 2016, the Board denied service connection for a liver disability on the basis that the evidence weighed against evidence of a current disability.  The relevant facts are adequately summarized in that decision, and are incorporated herein by reference.  The February 2017 JMPR vacated this denial on the grounds that the Board failed to address relevant evidence.  Specifically, although an August 2010 sonogram was inconclusive for fatty liver, an addendum to that report noted two days later that a liver ultrasound showed fatty liver.

Given that the record highlighted by the JMPR indicates a current disability and the Veteran's private physician opined that a disability was related to medication for her service-connected disabilities in a June 2015 letter, the Board finds that VA's duty to provide an examination has been triggered.  Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for her shoulders.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any shoulder disability suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service or manifested within one year of separation from service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination for her liver.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any liver disability suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to (1) service, (2) medication treating service-connected disabilities, or (3) vaccinations received in service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


